Title: To Thomas Jefferson from James Currie, 17 October 1785
From: Currie, James
To: Jefferson, Thomas



Sir
Richmond. Octr. 17th. 1785.

Tho I have nothing to write which can either amuse or instruct, yet I cannot let slip this Opportunity of doing myself the honor to trouble your Excellency with a few lines by my friend Captn. Lewis Little Page with whom I had the pleasure to become lately acquainted and who I confess has both pleased and instructed me. His na’al [natural] Genius, and Career hitherto both Political and military you very probably may have become acquainted with. If I am not exceedingly mistaken the Impressions he must make wherever he goes must be in his favor and from sundry European letters, wrote by very Elevated and Respectable Characters from thence in his favor to the Sovereigns, the Congress of this his native Country, in the strongest terms of praise and the highest recommendation of him to their particular attention, I am fully convinced he is amply deserving of them, and has Genius and talents which when fully matured, and properly applied cannot fail one day or other to render him an Ornament to Society, and a most valuable Accquisition to this or any other Country where his Starrs may lead him. Well knowing your respect for merit wherever (or in whomever) found and Patronage for Genius; as a young gentleman possessed of both in a very considerable degree I take the liberty to recommend him to your Excellencys particular attention, which I am conscious you will (from my knowledge of you) have particular pleasure in rendring; after becoming accquainted with the qualities of his head and heart. Here I’ll stop this Subject.
My Last letter which was confided to the care of Mr. Neil Jameison of New York, was to be sent by the June Packet, which I hope you have received. I wrote Mr. Short by same Opportunity. I therein mentioned my having received the Phosphoretick Matches, the Balloon treatise and the Animal Magnetism &c. &c. by Coll. Le Maire who by the by I have seldom seen. Mr. Eppes has shown  him many Civilities to my knowledge. I desired, as my particular friend you Would send me the Encyclopedia, if you thought proper, tho Came in the French language. It might divert my mind from play which has hitherto been my Bane and which I have altogether left off except Chess, wishing to accquire some knowledge in that in Expectation of having the pleasure of one day or other seeing you here and being further instructed by you in it. Short, I suppose by this time is become such an adept as not to make one false move in this Science. I mentioned in my last our having had a religious convention of which a Lawyer and Layman, I believe, was the prime Mover. The Other Religionists are damned ma[d?] at the Establishment and Anathematise the Assembly, and their Elect which they attempt to prove are not those of God. I don’t care who preach or pray. Blairs Sermons I have read with pleasure and profit I hope […] as to […]. I am once more, warned to be on my guard.
The Situation of our Capitol is a contracted one as I before mentioned.
The Congress seldom reaches our Ears. The General Court is now sitting here and the Gentlemen of the law increase very fast at its Barr. John Mercer Esqr.—this is his 2d. Court there. I expect Munroe and Hardy soon &c. &c. The Votaries are numerous, but I believe 3 or 4 of them receive and have appetites sufficient to devour all the Loaves and Fishes. I cant help thinking we have too much Litigation and Law Suits here, to become a flourishing people till some Change in that and many other respects, takes place. We are fast Verging to Individual and Universal Bankruptcy. As a Commercial people, our Exports bear no proportion to our imports. Our Taxes are heavy, our Extravagance Unequalled in so young a Country. E.G. at Fredericksburg t’other day 40 new (and Elegant) Chariots appeard on the Turf in addition to what served them last year, on the same or similar Occasion. Every thing is in proportion. We astonish strangers and all Our Own natives who have been absent some time and just returned from Europe. Some Intelligence communicated by you in a letter to Our Executive, regarding Sir R. Herries’s contract with the Farmers General of France made its appearance in Our publick papers t’other day with what degree of policy, delicacy or Prudence I leave you to judge. The General Assembly have met to day. Not enough to make a house. The late Governor Harrison was nonelect in Chas. City last Election of Delegates there, but went over to Surry,  where he found Means to be Elected. It is expected his election will be Canvassed, and disputed by Mr. Tyler (the present Speaker of the house) as Illegal. Each have their Partizans and are Candidates for the Chair and have already had a good deal of Bickering which has impressed me with the Idea, Emolument is as much their Object as Patriotism or the honor of the place. Perhaps I am mistaken. McClurg is a Councillor here. Indolent as a Physician, Often in at the Death on account of his being so often called when the last offices of humanity are only wanting to close the Scene, his talents are great, and in that line have met with too little patronage from his Countrymen hitherto. I hope the Scales will fall from their Eyes before old age unfitts him for business—for his family’s sake I sincerely wish it.
Your friend Mr. Maddison has been spoke of by some for the Chair of the House of Delegates.
We have had a very dry Summer, short Crops both of Corn and Tobacco, Wheat tolerably good, no demand hardly for this last; Tobacco fallen and falling—1 guinea here to day. At Petersburg 26/ sh. ⅌ Ct. The Corn is not more than sufficient for our own consumption. Heavy taxes, Extravagance, and dissipation; direfull prospects. The Assembly speak of Striking paper money. Whether sound policy directs the measure (if it takes place) or Sympathy for peculiar situations and circumstances directs the measure I know not nor pretend to say, but One thing is certain, it will certainly continue the delusion we are under in regard to our own Finances, and procrastinate the period when we ought and from dire necessity must live in every respect more conformable to our Situation as an infant Republick.
Have you seen or read Lord Sheffield’s Pamphlett upon the Commerce of Great B. and America before, during and since the war; their Connexion and relation to one another as Commercial Countries, and with others in Europe. He seems to have been well informed upon the Subjects of which he writes and accounts to me very plainly what are the Efficient causes of Sir. R. Herries’s Tobacco Contract with the Farmers General of France &c. &c. and as we manage matters here, has it more in his power perhaps to fullfill it than any man we can oppose him with as a Candidate or a competitor with him, on equal terms, in that business. Pardon (if you please Sir) this crude congestion of Ideas and Expressions as here wrote down; my entire Confidence in your lenity to my Ignorance in political matters and the politeness and friendship  I have invariably experienced at your hand, have led me on to be thus prolix tho desultory. Here I’ll drop the matter.
In regard to myself the less I say perhaps the better. Having recovered from a dangerous illness last year I began the Old Routine of medical drudgery, only contracting my distant rides to shorter spaces. I have fallen into the rage for building houses, which has prevailed here. Among other houses of wood, I have built one of Brick, with 26 apartments, including Kitchen and Cellar under one roof, from which I expect to reap some profit. It is intended for a large Inn or Tavern; your friend Mr. D. Ross and myself have lately purchased ⅔ds. of the late Mr. DuVals Coal Pitts, North and South of Jas. River, and intend to begin to Work them the ensuing Xmas; if found to answer Our Expectations upon trial will continue to work them to some Extent. I now begin to wish, we Would burn our Own Coal in preference to that Imported and use our Own Iron Work, and manufactures of every kind, that our Situation allows us to make, in preference to that for which we are obliged to pay foreigners for, who send the Circulating medium to other Countries. Interest and Policy go hand and hand in this, with I must Confess—enough of this.
Your friends at Eppington and elsewhere in this country are all well as far as I know. I hope and very sincerely wish your Own health and Spirits have returned to you and that ere long, unless your interest and inclination forbid it, to have the pleasure to see you in this Country. Be that as it will or may I beg to have the honor of a letter from you as often as agreeable to yourself. It will always give me much pleasure to hear from you and of your wellfare. I hope [the t]erms of seeming freedom which runs thro this letter from a man in so obscure life as I am to a Character in so a deservedly elevated situation as your Excellency now stands, will be taken in good part and as it is really meant, being wrote in the openess and unreservedness of my heart as from one friend to another, forgetting the Dissimilarity of our stations &c. &c. in life altogether. Buchanan or Hay will write you by this Opportunity. D. Ross spoke of it, but is now up the Country. I beg leave to conclude this epistle with tenders of my best Respects to Miss Jefferson, and friendly regards to Mr. Short (to whom I intend writing a few lines) and with assurances to you Sir that it will ever afford me real pleasure to render you any Service in my power or attend to the smallest of your commands here or elsewhere; and that  nothing which concerns you in any respect whatever is to me a matter of indifference.
I have the honor to Subscribe myself Your Excellency’s most devoted and Obdt. H. Serv.,

James Currie

Octr. 20th. 1785

P.S. Since writing the within, I recollect the publication in our paper was extracted from that of Maryland and did not originate here; therefore it is not a child of ours (I mean communication of Sir R. Herries’s Tobacco Contract) and was further informed yesterday at Petersburg that Mssrs. Morris and Alexander have obtained it and Sir R. H.’s proposals were not accepted. Mr. Ross is now with me and intends doing himself the honor of writing your Excellency by this opportunity.
J Currie

